In a proceeding to stay arbitration, in which petitioner appealed, as limited by its brief, from so much of an order of the Supreme Court, Rockland County, entered October 2, 1975, as, upon reargument, adhered to its original determination which (1) denied the application and (2) directed petitioner to proceed to arbitration of the grievances in dispute, *552this court, by order dated March 8, 1976, remitted the case to Special Term to hear and report on a certain issue and, in the interim, the appeal was held in abeyance. The hearing has been held and the findings have been received. Order affirmed insofar as appealed from, with $50 costs and disbursements. Respondent did not agree to exclude the grievances in question from arbitration. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.